Argued October 9, 1929.
Plaintiff recovered a verdict of $25,000, to compensate him for physical injuries found to have been caused by the negligence of defendant city. Defendant moved for a new trial and for judgment n. o. v.; the court below entered the following order: "The motion for judgment n. o. v. is overruled, and a new trial is granted." Plaintiff appealed from the award of a new trial. The trial judge, who wrote the opinion of the court below, saw the witnesses, including the injured plaintiff, and heard the testimony. He was in a much better position to decide as to the excessiveness of the verdict than we possibly could be. The order entered was one peculiarly within the discretion of the trial court, and we are not convinced of abuse of that discretion.
The order appealed from is affirmed. *Page 193